Case 2:21-cv-00040-JRG Document 78 Filed 09/21/21 Page 1 of 2 PageID #: 1758




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

GESTURE TECHNOLOGY                          §
PARTNERS, LLC,                              §
                                            §
                   Plaintiff,
                                            §
                                            §         Case No. 2:21-cv-00040-JRG
           v.                               §                 (LEAD CASE)
                                            §
HUAWEI DEVICE CO., LTD., HUAWEI             §
DEVICE USA INC.,                            §
                                            §
                   Defendants,              §
                                            §
                                            §
SAMSUNG ELECTRONICS CO., LTD.,              §           Case No. 2:21-cv-00041-JRG
and SAMSUNG ELECTRONICS                     §           (CONSOLIDATED CASE)
AMERICA, INC.,                              §
                                            §
                   Defendants.              §


                        MINUTES FOR MARKMAN HEARING
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  September 21, 2021

OPEN: 09:02 AM                                                  ADJOURN: 11:52 AM


ATTORNEYS FOR PLAINTIFF:                        See attached

ATTORNEYS FOR DEFENDANTS:                       See attached.

TECHNICAL ADVISOR:                              David Keyzer

LAW CLERK:                                      Thomas Derbish

COURT REPORTER:                                 Shawn McRoberts, RMR, CRR

COURTROOM DEPUTY:                               Andrea Brunson, CP

  TIME                                             MINUTES
09:02 AM        Court opened.
09:03 AM        Counsel announced ready for hearing.
Case 2:21-cv-00040-JRG Document 78 Filed 09/21/21 Page 2 of 2 PageID #: 1759




  TIME                                          MINUTES
09:05 AM   The Court began hearing claim construction argument on a claim by claim basis.
           Presented argument on behalf of Plaintiff: Mr. Landis and Mr. Wittenzellner. Presented
           argument on behalf of Defendants: Mr. Kennerly (Samsung), Mr. Devendran
           (Samsung) and Mr. Baldauf (Huawei).
10:29 AM   Recess.
10:45 AM   Court reconvened.
10:45 AM   Court continued hearing claim construction argument.
11:51 AM   Arguments concluded.
11:51 AM   Court took claim construction under submission.
11:52 AM   Court adjourned.




                                           2
